DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-4, 6, 8-19, 21, and 25-26 are pending in the application.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    463
    271
    media_image1.png
    Greyscale
 	Claims 1-4, 6, 8-19, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Argent (GB 2484978 A).
	As to independent claims 1, 2, and 18, Argent discloses an ostomy appliance 10 (Fig.1 p.2,ll.25-p.6,ll.22) including:
 	first and second walls 12,14 (Fig.1;p.2,ll.25-p.3,ll.7) connected to each other at or near their peripheries (Fig.1;p.2,ll.29-31), the first wall 12 having a stoma-receiving opening 16 (aperture 16 Fig.1;p.3,ll.6,23);
 	a connection member 15 (hydrocolloid adhesive annular member 15 Fig.1; p.3,ll.4-5) connected to the first wall 12 Fig.1 for attaching the appliance to a user Fig.1; p.3,ll.4-6);
 	a waste collecting chamber (cavity Fig.1; p.2,ll.30) defined by the first 12 and second 14 walls for receiving waste and/or gas from the stoma-receiving opening 16 Fig.1;p.2,ll.29-31);
 	a further chamber defined by at least third 30 and fourth 30c walls Fig.1 which are connected to each other (Fig.1; p.4,ll.20-24);
 	a gas opening 31 provided in either or both of the third 30 or fourth 30c walls permitting waste gases to pass therethrough from the waste collecting chamber (opening 31 Fig.3 p.5,ll.5-29, as other than those claimed in claim 9);
 	a gas vent 18 (aperture 18 Fig.1;p.3,ll.21-30) for permitting gases in the further chamber to escape to atmosphere (Fig.1; p.3,ll.24); and
 	wherein movement of the first 12 and second 14 walls away from each other, as a result of waste or gases entering the waste collecting chamber Fig.1, (claim1) increases or at least maintains the volume of the further chamber OR (claim 2) effects movement of the third 30 and fourth walls away from each other (where volume in further chamber (Fig.1) necessarily would maintain volume when gas enters ostomy bag as liquid/gas impermeable material); 
 	(claim 18) a drainage outlet 22 (Fig.1) in fluid communication with the further chamber for providing a passage for fluid to fall under gravity to the waste collecting chamber; and wherein the drainage outlet 22 extends to one side of the stoma receiving opening 16 and downwardly towards a bottom of the appliance 10 (Fig.1; p.3,ll.1-2,15-19).
	As to claim 3, Argent discloses wherein the further chamber is defined by the third 30 and fourth 30c walls and by one or both of the first 12 or second walls 14 Fig.1.

	As to claim 4, Argent discloses wherein the third wall 30 is connected to the first wall 12 at a position remote from the peripheral connection Fig.1 of the first 12 and second 14 wall to each other Fig.1.
	As to claim 6, Argent discloses wherein the fourth wall 30c is connected to the second wall 14 at a position remote from the peripheral connection Fig.1 of the first wall 12 and second wall 14 to each other Fig.1.

	As to claim 8, Argent discloses wherein the connection of the walls to each other is by heat welding (p.2,ll.29-30;p.4,ll.14).

	As to claim 9, Argent discloses wherein the device further comprises a plurality of gas openings 31 Fig.3 provided in either or both of the third 30 or fourth 30c walls for permitting waste gases to pass therethrough from the waste collecting chamber (Fig.3 p.5,ll.5-29).

	As to claim 10, Argent discloses wherein the further chamber (between 30/30c Fig.1) is positioned, in use, above the waste collecting chamber (between 12/14 Fig.1).
	As to claim 11, Argent discloses at least a portion of the further chamber (between 30/30c Fig.1) is positioned, in use, above the stoma receiving opening 16 Fig.1.

	As to claim 12, Argent discloses wherein the third wall 30 is connected to the first 12 and second 13 wall at or near the peripheral connection of the first 12 and second 14 walls to each other (Fig.1 p.2,ll.29-31).

	As to claims 13 and 14, X discloses wherein the further chamber (between 30/30c Fig.1) is at least partially positioned within the waste collecting chamber (between 12 and 14 Fig.1).
	As to claim 15, Argent discloses wherein the fourth wall 30c is connected (via third wall 30) to the first 12 and second 14 wall at or near the peripheral connection of the first 12 and second 14 walls to each other (where the fourth wall 30c is connected to the third wall 30 that is connected to the first 12 and second 13 wall at or near the peripheral connection of the first 12 and second 14 walls to each other Fig.1 p.2,ll.29-31).

	As to claim 16, Argent discloses wherein the gas vent 18 is covered by a filter 20 (Fig.1;p.3,ll.25-28).

	As to claim 17, X discloses wherein the further chamber is divided into two subchambers by a fifth wall 30b Fig.1.

	As to claim 19, Argent discloses wherein the drainage outlet 22 Fig.1 terminates at an opening which is moveable relative to the first 12 and/or second 14 walls (where 12 and 14 are moved to close opening using fastening means 24 and/or 25 Fig.1; p.3,ll.15-19).

	As to claim 21, Argent discloses wherein the ostomy appliance further includes one of the following features: a) wherein the third 30 and fourth 30c walls are connected to each other at a position above or near an entrance to the drainage outlet 22 (Fig.1; p.4,ll.3-6).

	As to claim 26, Argent discloses wherein the ostomy appliance includes an outlet 22 for draining the contents thereof (Fig.1; p.3,ll.1-2,15-19).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Argent in view of in view of Smith (US 5591144 A).

    PNG
    media_image2.png
    492
    214
    media_image2.png
    Greyscale
	As to claim 25, Argent does not teach wherein the wall is at least transparent, permitting users to view their stoma therethrough. 	However, Smith teaches an ostomy appliance 10 (Fig.2 p.2,ll.25-p.6,ll.22) including:
 	first and second walls 2b,2a connected to each other at or near their peripheries (Fig.2;Col.4,ll.43-44), the first wall 2b having a stoma-receiving opening (as opening in bag adjacent opening in annular flange 3 Fig.2;Col.4,ll.4-9);
 	a connection member 4 (hydrocolloid adhesive layer 4 Fig.2;Col.4,ll.4) connected to the first wall 2b Fig.2 for attaching the appliance to a user Fig.2; Col.4,ll.4-6);
 	a waste collecting chamber defined by the first 2b and second 2a walls for receiving waste and/or gas from the stoma-receiving opening Fig.2;Col.4,ll.6-7,43-44);
 	a further chamber defined by at least third 1a and fourth 1b walls Fig.2 which are connected to each other (Fig.2; Col.4,ll.22-29);
 	a gas opening  provided in either or both of the third or fourth walls 2b,2a for permitting waste gases to pass therethrough from the waste collecting chamber (Fig. INSERT);
 	a gas vent 6 (one or more of perforations 6 Fig.2 ) for permitting gases in the further chamber to escape to atmosphere (Fig.2;Col.4,ll.9-17);  	wherein the wall is transparent, permitting users to view their stoma therethrough (Col.4,ll.24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag of Argent with a transparent wall of Smith, and one of skill would have been motivated to do so, in order to necessarily provide a view of the stoma by a user through the bag, which would provide the advantage of observing the seal around the stoma and/or whether the bag needs to be replaced.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g. Kanbara (US 6712800 B2; Fig.5A-B and corresponding description); and Torgalkar (US 5250042 A; Fig.3B and corresponding description).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781